Citation Nr: 1027421	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-14 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to service connection for a positive tuberculin 
skin test.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1978 to April 1984.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico, which denied entitlement to service connection 
for an acquired psychiatric disorder and a positive tuberculin 
skin test.  

In support of his claims, the Veteran testified at the RO's 
office in San Juan, the Commonwealth of Puerto Rico (Travel Board 
hearing) held before the undersigned Veterans Law Judge (VLJ) in 
February 2010.

The Board notes that the issue of service connection for a 
positive tuberculin skin test disorder was originally considered 
as a new and material evidence claim by the RO.  However, the 
Board will instead review this issue de novo since the Veteran's 
original claims file, including the previous denial of service 
connection for a positive tuberculin skin test disorder, could 
not be located by the RO.  The Veteran's current claims file is a 
rebuilt claims file.

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

A positive tuberculin skin test result is not a disorder or 
disability for which VA compensation benefits can be paid and/or 
granted.


CONCLUSION OF LAW

Service connection for a positive tuberculin skin test is not 
warranted under VA laws and regulations.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish direct service connection, the record must contain:  
(1) medical evidence of  a current disorder; (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease; and, 
(3) medical evidence of a nexus between the current disorder and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1131.

In regards to a current disorder, the Veteran testified at his 
February 2010 hearing that, following his military service, he 
had a positive tuberculin skin test.  Medical evidence pertaining 
to a positive tuberculin skin test is not in the claims file.  
However, even if the medical evidence of record would show that 
the Veteran had a positive tuberculin skin test in service that 
would not be sufficient for a grant of service connection because 
a positive tuberculin skin test is not considered to be a 
disability for which compensation benefits can be granted under 
VA law.  The Veteran does not assert that he currently has, or 
has ever had, tuberculosis, and the claims file does not contain 
evidence that the Veteran currently has tuberculosis.

For these reasons, the Board finds that the Veteran does not meet 
the first requirement for the establishment of service connection 
for a positive tuberculin skin test.  Where the medical evidence 
establishes that a Veteran does not currently have a disorder for 
which service connection could be granted, service connection for 
that disorder is not authorized under the statues governing 
veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Further discussion of the remaining requirements for service 
connection is not warranted and the Veteran's claim must be 
denied.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate balance 
of positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of 
entitlement to service connection for a positive tuberculin skin 
test is not warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in April 2008, June 
2008, September 2008, and October 2008 provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The April 2008 and June 2008 letters also 
provided the Veteran with information concerning the evaluation 
and effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has no outstanding duty to inform the 
Veteran that any additional information or evidence is needed.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board acknowledges that the RO made several attempts to 
secure his STRs.  After several searches, the records were not 
available.  Under these circumstances, the United States Court of 
Appeals for Veterans Claims (Court) has held that VA has a 
heightened duty "to consider the applicability of the benefit of 
the doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran's medical records 
have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). 
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

However, missing STRs, while indeed unfortunate, do not obviate 
the need for the Veteran to have a disability that could be link 
his active military service.  See Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
See, too, Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  He was afforded the 
opportunity for a personal hearing.  The Board does not have 
notice of any additional relevant evidence that is available but 
has not been obtained.  A VA medical opinion is not necessary in 
this case, since the Veteran's positive tuberculin skin test is 
not a disability under VA laws and regulations.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

ORDER

The claim for service connection for a positive tuberculin skin 
test is denied.


REMAND

Although the Board sincerely regrets the additional delay that 
will result from this remand, it is necessary to ensure there is 
a complete record upon which to decide this appeal so the Veteran 
is afforded every possible consideration.

The Board notes that outstanding VA treatment records may exist 
pertaining to the Veteran's claim for service connection for his 
psychiatric disorder.  At his Travel Board hearing in February 
2010, he indicated that he received treatment for this disorder 
starting in 1990 at the VA Medical Center (VAMC) in San Juan, the 
Commonwealth of Puerto Rico.  Since these records have not been 
obtained, VA should attempt to obtain these records and associate 
them with the claims file for consideration.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, may 
constitute clear and unmistakable error.").

Additionally, according to McLendon v. Nicholson, 20 Vet. App. 
79, 83-84 (2006), in disability compensation (service connection) 
claims, VA must provide a medical examination for a nexus opinion 
when there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   
The Veteran has a diagnosis of depressive disorder from the VAMC.  

In regards to a relevant injury in service that could account for 
this disorder, the Board sees the RO made several attempts to 
obtain the Veteran's STRs.  However, after several searches, the 
RO determined that the records were not available.  Under these 
circumstances, the Court has held that VA has a heightened duty 
"to consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to explain 
its decision...."  Cromer, 19 Vet. App. at 217-18, citing Russo, 
9 Vet. App. at 51.  See also Cuevas, 3 Vet. App. at 548; O'Hare, 
1 Vet. App. at 367.  

To try and compensate for his missing STRs, the Veteran testified 
at a hearing before the undersigned VLJ in February 2010.  At the 
hearing, the Veteran indicated that shortly after service, he 
developed his depressive disorder.  

Since there is evidence of a current disability, and competent 
lay evidence of an event, injury, or disease that occurred in 
service, an opinion is needed regarding whether the Veteran's 
current depressive disorder is due to his active military service 
or, instead, more likely the result of other unrelated factors.  
McLendon, 20 Vet. App. at 83-84; 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the records from the VAMC in San 
Juan, the Commonwealth of Puerto Rico, 
pertaining to the Veteran's depressive 
disorder, from 1990 to 2005.

The efforts to obtain these records should be 
documented, and any evidence received in 
response to this request should be associated 
with the claims folder for consideration.  If 
attempts to obtain these records are 
unsuccessful, and further attempts to obtain 
them would be futile, then also document this 
in the file and notify the Veteran 
accordingly.

2.  Schedule the Veteran for a VA psychiatric 
examination to obtain a medical nexus opinion 
indicating whether it is at least as likely 
as not (50 percent or more probable) that any 
current psychiatric disorder is attributable 
to his military service.  The Veteran had 
active service from October 1978 to April 
1984.

Inform the designated examiner that the term 
"at least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable.
The claims file, including a complete copy of 
this remand, must be made available to the 
examiner for review of the pertinent medical 
and other history.

The Veteran should be advised that failure to 
report for his scheduled VA examination, 
without good cause, or to cooperate in the 
development of his claim may result in the 
denial of the claim.

3.  Then readjudicate the Veteran's claim in 
light of the additional evidence.  If the 
claim is not granted to his satisfaction, 
send the Veteran and his representative a 
supplemental statement of the case (SSOC) and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


